PER CURIAM
Following recommendation of trial committee.
The Louisville Bar Association, on relation of its Executive Committee, filed a complaint before the Kentucky State Board of Bar Commissioners, charging re*868spondent Frank R. Cahill, Jr., a member of the Louisville Bar, with six separate counts of unprofessional conduct. Evidence was taken relative to the issues, and Honorable Maxey- B. Harlin and Honorable Parker W. Duncan, who constituted the trial committee , of the B;ar Commissioners, found respondent not guilty as to charges 1 to 5 inclusive, hut guilty of charge 6, and recommended his suspension from the practice of law for a period of 6 months. It is from this action that respondent prosecutes the present appeal.
The gravamen of the sixth charge was the representation by respondent of conflicting interests, in that he represented both the prosecuting witness and defendant, in a Commonwealth action pending before the Louisville Police Court. The prosecuting witness at the time was under charges before the Juvenile Court arising out of the same transaction. Upon respondent’s advice, the prosecuting witness refused to testify against the defendant prior to disposition of the case against her. In. a conference in the office of Honorable Frank A. Ropke, Commonwealth Attorney for Jefferson County, at which were present thé Honorable Foster DeWees, Prosecuting Attorney of the Louisville Police Court, and Judge Lawrence W. Wetherby, Trial Commissioner of the Jefferson County Court, the impropriety of such action was pointed out to the respondent. He then insisted on his right to appear in his dual capacity.
The aforementioned gentlemen and others testified as to this conduct. This evidence is amply sufficient conclusively to establish the charge. The respondent placed himself in the improper position of such representation and persisted in this impropriety after..his attention was called thereto. We deem it unnecessary to write' further or go into detail concerning the charges.
We are disposed to follow the recommendation of the trial committee.